—Judgment, Supreme Court, New York County (Stephen Crane, J., at hearing; Nicholas Figueroa, J., at trial and sentencing), rendered November 18, 1992, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him to five years probation, unanimously affirmed.
There is no merit to defendant’s claim that the victim referred to a suppressed identification when, during a re-cross-examination designed to elicit that he failed to fully describe defendant to the arresting officer, he commented that police at some point had "brought [the defendants] around” (see, People v Carolina, 211 AD2d 454, lv denied 85 NY2d 860). Since the response was struck as not responsive, defendant thereafter *244refused a curative instruction, and the court directed the jury not to consider matters struck from the record, to whatever extent defendant required curative relief, it was provided, and the court properly denied the motion for a mistrial.
Since defendant clearly and repeatedly waived the presence of the interpreter during the completion of readback, his present claim that he was constructively absent during a material stage of the proceedings is unpreserved (People v Robles, 86 NY2d 763). We have considered defendant’s other contentions and find them to be without merit. Concur—Milonas, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.